

Exhibit 10.1


FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), effective as
of March 28, 2012 (the “Amendment Effective Date”), is among TEMPUS ACQUISITION,
LLC, a Delaware limited liability company (the “Borrower”), the Lenders from
time to time party hereto, and GUGGENHEIM CORPORATE FUNDING, LLC, as
administrative agent (the “Administrative Agent”).
RECITALS
A.    The Borrower, the Administrative Agent and the Lenders are party to that
certain Credit and Security Agreement dated as of June 30, 2011 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”).
Unless otherwise specified herein, capitalized terms used in this Amendment
shall have the meanings ascribed to them by the Credit Agreement.
B.    The Company, the Administrative Agent and the undersigned Lenders wish to
amend the Credit Agreement on the terms and conditions set forth below.
NOW, THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree to amend the Credit
Agreement as follows:
1.    AMENDMENT TO CREDIT AGREEMENT:
(a)    Section 1.01 is hereby amended by inserting the following defined terms
into Section 1.01 in correct alpha order, as follows:
“Interval Purchase Price” has the meaning assigned to such term in the Transfer
Pricing Agreement.
“Mystic Dunes” means Mystic Dunes, LLC, a Delaware limited liability company.
“Mystic Dunes Myrtle Beach” means Mystic Dunes Myrtle Beach, LLC, a Delaware
limited liability company.
“Tranche A and B Loans” means collectively, the Tranche A Term Loans and the
Tranche B Term Loans.
“Transfer Pricing Agreement” means that certain Transfer Pricing Agreement dated
August 10, 2011, by and among Mystic Dunes, Mystic Dunes Myrtle Beach and
Diamond Resorts U.S. Collection Development, LLC, a Delaware limited liability
company.
    
 

 

ii50713743v5

--------------------------------------------------------------------------------



(b)    Section 2.07 is hereby deleted in its entirety and the following Section
2.07 is hereby substituted in its place and stead:
“SECTION 2.07. Prepayment of Loans.
(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.07. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder not later than 11:00 a.m., New York City time, three (3) Business Days
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.09 and (ii) the Exit
Fee, if applicable.
(b) From and after the Amendment Effective Date, in the event and on each
occasion that any Net Participation Proceeds are received by or on behalf of the
Borrower or any of its Subsidiaries, the Borrower shall, within one (1) Business
Day after such Net Participation Proceeds are received, prepay the outstanding
principal balance of the Tranche A Term Loans in an aggregate amount equal to
100% of such Net Participation Proceeds, less the aggregate portion of such Net
Participation Proceeds attributable to interest payments received by Borrower
from RFA.
(c) From and after the Amendment Effective Date, within ten (10) days after the
close of each calendar month, Borrower shall prepay the outstanding principal
balance of the Tranche B Term Loans in an aggregate amount equal to 40.0% of the
aggregate amount of Interval Purchase Price received by Mystic Dunes in the
prior calendar month, to the extent not previously paid pursuant to Section
2.7(f) below.
(d) Beginning with the fiscal quarter ending March 31, 2012, in the event that
the Borrower has any Excess Cash Flow as of the end of any fiscal quarter, the
Borrower shall, on the next Interest Payment Date, prepay the outstanding
principal balance of the Tranche B Term Loans in an aggregate amount equal to
100% of such Excess Cash Flow.
(e) On the Amendment Effective Date, Borrower shall prepay the outstanding
principal balance of the Tranche A Term Loans in an amount equal to 100% of the
aggregate Net Participation Proceeds received by or on behalf of Borrower or any
of its Subsidiaries from January 1, 2012 to the Amendment Effective Date, less
the aggregate portion of such Net Participation Proceeds attributable to
interest payments received by Borrower from RFA.
(f) On the Amendment Effective Date, Borrower shall prepay the outstanding
principal balance of the Tranche B Term Loans in an amount equal to 40.0% of the
aggregate amount of Interval Purchase Price received by Mystic Dunes from
January 1, 2012 to the Amendment Effective Date.

 

iiii50713743v5

--------------------------------------------------------------------------------



(g) A minimum of $5,000,000 in total aggregate annual principal reductions to
the Tranche A and B Loans shall be paid by Borrower each calendar year. If the
total aggregate annual principal reductions to the Tranche A and B Loans do not
equal to at least $5,000,000 per year for each calendar year, Borrower shall,
within 30 days after the end of December 31st of each such year, make an
additional principal payment equal to the difference between the required
minimum annual principal reduction and the aggregate amounts actually paid by
Borrower for such period (including, without limitation, all amounts paid
pursuant to (a) through (f) above during the stated year). Such payment, if any,
of the Tranche A and B Loans shall be applied, pro rata, to the then outstanding
principal amounts of the Tranche A and B Loans.
(h) If at any time the sum of the aggregate principal amount of all of the
Revolving Credit Exposures exceeds the aggregate Revolving Commitment, the
Borrower shall immediately repay Revolving Borrowings in an aggregate principal
amount sufficient to cause the aggregate principal amount of all Revolving
Credit Exposures to be less than or equal to the Revolving Commitment.”
(c)    All references in Section 5.02 to “Section 6.11” are deleted in their
entirety and “Section 6.12” is hereby substituted in its place and stead in each
instance.
(d)    Sections 5.01, 5.02, 6.12 and Exhibit F of the Credit Agreement are
hereby amended to require the delivery of the information set forth on Exhibit
A, attached hereto and made a part hereof, within the revised time frames set
forth therein. All other provisions of the Credit Agreement, including without
limitation all other reporting and delivery criteria in the above-referenced
Sections shall remain in full force and effect, except as specifically amended
hereby.
(e)    All references in Exhibits A through C to “Credit Agreement” are deleted
in their entirely and “Loan and Security Agreement” is hereby substituted in its
place and stead in each instance.
2. The parties hereto acknowledge and agree that, prior to the Amendment
Effective Date, the Borrower's failure to (a) comply with certain reporting and
delivery requirements set forth in Sections 5.01, 5.02, 6.12 and Exhibit F of
the Credit Agreement, (b) timely notify the Administrative Agent and each Lender
of such delays in the reporting and delivery requirements pursuant to Section
5.03 of the Credit Agreement, and (c) failure to make timely payments of Net
Participation Proceeds, Excess Cash Flow and excess Revolving Credit Exposure
are Events of Default pursuant to Section 7(a) of the Credit Agreement, have
caused Defaults or Events of Default to occur under the Credit Agreement. In
consideration of the amendments to the Credit Agreement as set forth herein, the
Administrative Agent and the Lenders party hereto hereby waive any Defaults or
Events of Default that have arisen prior to the Amendment Effective Date as a
result of failure of the Borrower to (i) timely deliver payment of Net
Participation Proceeds, Excess Cash Flow and excess Revolving Credit Exposure,
(ii) comply with the financial reporting and delivery requirements set forth in
Sections 5.01, 5.02, 6.12 and Exhibit F, and (iii) the notice requirements in
Section 5.03 of the Credit Agreement, all as more specifically itemized on
Exhibit A. The Borrower acknowledges and agrees that from and after the
Amendment Effective Date, failure to comply with or breach of the provisions of
the Credit Agreement, as amended hereby, including without limitation due to (i)
failure to make the payments set forth in Section 2.07, and (ii) failure to
comply with the delivery requirements set forth on Exhibit A, will result in
Defaults or Events of Default under Section 7 of the Credit Agreement, subject
to the qualifications and grace periods set forth therein.

 

iiiiii50713743v5

--------------------------------------------------------------------------------



3.    Representations and Warranties of the Borrower. The Borrower represents
and warrants that:
(a)    The execution, delivery and performance by the Borrower of this Amendment
are within the Borrower’s powers, have been duly authorized by all necessary
organizational action on the part of the Borrower, and do not and will not
contravene (i) the organizational documents of the Borrower, (ii) applicable law
or (iii) any contractual or legal restriction binding on or affecting the
properties of the Borrower or any Subsidiary.
(b)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Borrower of this Amendment,
except any order that has been duly obtained and is (x) in full force and effect
and (y) sufficient for the purposes hereof.
(c)    This Amendment is a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as the
enforceability thereof may be limited by equitable principles or bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally.
(d)    After giving effect to the waivers specified hereunder, as of the
Amendment Effective Date, there are no Defaults or Events of Default continuing
under the Credit Agreement.
4.    Amendment Effective Date. This Amendment shall become effective as of the
Amendment Effective Date upon satisfaction of the following conditions
precedent:
(a)    The Administrative Agent shall have received (i) a counterpart of this
Amendment signed on behalf of the Borrower, the Lenders and the Guarantor or
(ii) written evidence (which may include facsimile or other electronic
transmission of a signed signature page of this Amendment) that each such party
hereto has signed a counterpart of this Amendment.
(b)    The representations and warranties set forth in Section 3 hereof are true
and correct.
5.    Reference to and Effect Upon the Credit Agreement.
(a)    Except as specifically amended and supplemented hereby, the Credit
Agreement shall remain in full force and effect to the extent in effect
immediately prior to this Amendment and is hereby ratified and confirmed.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement, nor constitute a waiver of any provision
of the Credit Agreement, except as specifically set forth herein. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of similar import shall
mean and be a reference to the Credit Agreement as amended and supplemented
hereby.
6.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without giving
effect to its choice of law provisions.

 

iviv50713743v5

--------------------------------------------------------------------------------



7.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Amendment by .pdf or other electronic means shall be
effective as delivery of a manually executed counterpart of this Amendment.
[Signature Pages Follow]



 

vv50713743v5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this First Amendment to Loan and
Security Agreement as of the date first above written.
Borrower:


TEMPUS ACQUISITION, LLC    




By:     /s/ David F. Palmer
Name:     David F. Palmer
Title:    President & Chief Financial Officer    



 

ii50713743v5

--------------------------------------------------------------------------------



Administrative Agent:


GUGGENHEIM CORPORATE FUNDING, LLC






By:    /s/ William Hagner
Name:    William Hagner
Title:     Senior Managing Director




Lenders:


MIDLAND NATIONAL LIFE INSURANCE COMPANY, as a Lender


By:    Guggenheim Partners Asset Management,
LLC, as agent




By: /s/ Michael Damaso
Name: Michael Damaso
Title: Senior Managing Director




NORTH AMERICAN COMPANY FOR LIFE
AND HEALTH INSURANCE, as a Lender


By:    Guggenheim Partners Asset Management,
LLC, as agent




By: /s/ Michael Damaso
Name: Michael Damaso
Title: Senior Managing Director




GUGGENHEIM LIFE AND ANNUITY
COMPANY, as a Lender


By:    Guggenheim Partners Asset Management,
LLC, as agent




By: /s/ Michael Damaso
Name: Michael Damaso
Title: Senior Managing Director





 

iiii50713743v5

--------------------------------------------------------------------------------



SECURITY BENEFIT LIFE INSURANCE COMPANY, as a Lender


By:    Guggenheim Partners Asset Management,
LLC, as agent




By: /s/ Michael Damaso
Name: Michael Damaso
Title: Senior Managing Director




WAKE FOREST UNIVERSITY, as a Lender


By:    Guggenheim Partners Asset Management,
LLC, as agent




By: /s/ Michael Damaso
Name: Michael Damaso
Title: Senior Managing Director




ORPHEUS HOLDINGS LLC, as a Lender


By:    Guggenheim Partners Asset Management,
LLC, as agent




By: /s/ Michael Damaso
Name: Michael Damaso
Title: Senior Managing Director




NZC GUGGENHEIM FUND LLC, as a Lender


By:    Guggenheim Partners Asset Management,
LLC, as agent




By: /s/ Michael Damaso
Name: Michael Damaso
Title: Senior Managing Director





 

iiiiii50713743v5

--------------------------------------------------------------------------------



SILVER ROCK FINANCIAL LLC, as a Lender




By: /s/ Ralph Finerman
Name: Ralph Finerman
Title:    Manager




BDIF LLC, as a Lender




By: /s/ Ralph Finerman
Name: Ralph Finerman
Title:    Manager



 

iviv50713743v5

--------------------------------------------------------------------------------



Tempus Holdings, LLC, a Delaware limited liability company, is the “Guarantor”
named in that certain Guaranty dated as of June 30, 2011 (as amended, restated
or otherwise modified from time to time, the “Guaranty”), in favor of Guggenheim
Corporate Funding, LLC, as Administrative Agent for itself and for the Lenders
under and as defined in the Loan and Security Agreement dated as of June 30,
2011 (the “Credit Agreement”). Tempus Holdings, LLC hereby acknowledges receipt
of a copy of the foregoing First Amendment to Loan and Security Agreement,
agrees that references in the Guaranty to the Credit Agreement shall mean the
Credit Agreement as amended by said First Amendment to Loan and Security
Agreement and as further amended, restated or otherwise modified from time to
time, and confirms the continuing validity of the Guaranty.


Guarantor:


TEMPUS HOLDINGS, LLC






By:     /s/ David F. Palmer
Name:     David F. Palmer
Title:    President & Chief Financial Officer



 

vv50713743v5

--------------------------------------------------------------------------------



EXHIBIT A
WAIVERS AND AMENDED DELIVERY REQUIREMENTS














Payment/Reporting Requirement


Required by
Credit Agreement (old section)






Original Delivery Date
Waivers Required and Amended Delivery Date (amended section or timeframe)
1. Payment of Net Participation Proceeds










2.07(b)
upon receipt
Waive payments required prior to Amendment Effective Date; thereafter, payments
to be delivered 1 day after receipt per 2.07(b)
2. Payment of Excess Cash Flow










2.07(c)
Interest Payment Date after each fiscal quarter
Waive payments required prior to Amendment Effective Date; thereafter, payments
to be delivered on next Interest Payment Date per 2.07(d)
3. Revolving Credit Exposures exceeding the aggregate Revolving Commitment










2.07(d)
Immediately
Waive delay in payments required prior to Amendment Effective Date; prior
payments due to be paid on Amendment Effective Date; thereafter, payments to be
made immediately per 2.07(h)
4. $20,000 fee per Interest Payment Date for non-compliance with 5.01(j)










2.08(f)
each Interest Payment Date after 8/30/11
Waive all payments
5. Quarterly financial statements for quarter ended 9/30/11










5.01(b)
60 days after quarter end
Waive requirement for quarter ended 9/30/11


 

ii50713743v5

--------------------------------------------------------------------------------



6. Monthly financial statements for 7/31/11, 8/31/11, 9/30/11, 10/31/11,
11/30/11 and 12/31/11










5.01(c)
45 days after month end
Waive delivery of all monthly financial statements for calendar year 2011
7. Business Plan for fiscal year 2011 and Certificate of Financial Officer










5.01(d)
August 30, 2011
Waive requirement
8. Annual Projections for fiscal year 2011 and Certificate of Financial Officer










5.01(e)
30 days after year-end
Waive delay in delivery; delivery of Annual Projections made on 2/17/12;
delivery of certificate to be made on or prior to Amendment Effective Date
9. SEC and other governmental filings










5.01(g)
promptly upon availability
Waive lack of delivery of some, but not all, SEC filings; delivery of all
filings through Amendment Closing Date on Amendment Closing Date
10. Delivery of servicing and other periodic reports in connection with RFA
Facility








5.01(h)
concurrently with the delivery of reports to RFA
Waive delivery requirement through January 2012; thereafter, concurrently with
the delivery of reports to RFA
11. Statement of Cash Flows










5.01(i) and Exhibit F to Credit Agreement
45 days after year-end
Waive requirement for fiscal year 2011; within 60 days after year-end in future
years; and replace form of Exhibit F with updated form (attached).


 

iiii50713743v5

--------------------------------------------------------------------------------



12. Methodology for tracking and approving cash flows (8 above)










5.01(j)
60 days after Closing Date
Waive requirement for fiscal year 2011 ; and replace form of Exhibit F with
updated form (attached)
13. Compliance Certificate with Q3 2011 financial statements










5.02
120 days after year-end; 60 days after quarter end
Waive requirement
14. Deviation from Business Plan for quarter ended 9/30/11 and year ended
12/31/11










5.02 and 6.12
120 days after year-end; 60 days after quarter end
Waive requirement




 

iiiiii50713743v5